Case 2:11-cv-00084 Document 1021-5 Filed on 01/16/21 in TXSD Page 1 of 5




                             Exhibit E
  Case 2:11-cv-00084 Document 1021-5 Filed on 01/16/21 in TXSD Page 2 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

 M.D., by her next friend, Sarah R.           §
 Stukenberg, et al.,                          §
                                              §
        Plaintiffs,                           §
                                              §
 ~-                                           §           CIVIL ACTION NO. 2: l l-CV-00084
                                              §
 GREG ABBOTT, in his official capacity        §
 as Governor of the State of Texas, et al.,   §
                                              §
        Defendants.                           §




           SWORN DECLARATION FOR REMEDIAL ORDER NUMBER B-5


1. My name is Erica Banuelos. I am over the age of 18 years, of sound mind, competent to testify,
   and have personal knowledge of the facts stated herein.

2. I am employed as the Director of Field of Child Protective Services (CPS) with the Department
   of Family and Protective Services (DFPS). I have served in that role since April 1, 2020. I
   have been employed with DFPS for 23 years. During my tenure with the department, my roles
   have included being a caseworker, supervisor, program director, program administrator, and
   regional director of CPS. Those roles occurred while working in various stages of CPS,
   including Investigations, Family Based Safety Services, and Conservatorship programs.

3. On December 19, 2019, DFPS deployed IMPACT 2.0 enhancements specifically designed to
   address functionality for various Remedial Orders, including notification to caseworkers of
   abuse and neglect intakes (Remedial Order No. B-5). The automation put in place a hard edit
   to require that the screener, supervisor, or designee notify the CPS caseworker and supervisor
   of any child in an open substitute care stage by completing the Notifications section in
   IMPACT on the Priority/Closure page, prior to stage progressing the intake report to an
   investigation. If the intake involves a foster home, a notification is also sent to the CPS
   caseworker and supervisor of any non-victim child in an open substitute care stage placed in
   the foster home. The notification is generated during the intake stage before the intake is
   closed. The automated notification provides notice to the caseworker and supervisor at the
   point in time that the DFPS Residential Child Care Investigations (RCCI) screener or
   supervisor makes the decision to stage progress to an investigation or close as a Priority None
   (PN). By creating this functionality, DFPS now has the ability to pull data from IMPACT and
   report on it. Although these updates did not deploy until December 2019, DFPS had been
   working diligently on this enhancement since August 2019. On January 6, 2020, CCI
   disseminated by email to RCCI staff Field Communication # 17 related to the deployed
   Case 2:11-cv-00084 Document 1021-5 Filed on 01/16/21 in TXSD Page 3 of 5



   changes for Remedial Order BOS.      [Source Document: Exhibit A.21 (CCI Field
   Communication #017, dated December 20, 2019) admitted in September 3, 2020 Show Cause
   Hearing].

4. The automated notice is not currently built into the adoption stage of service; therefore, when
   a child is placed in an adoptive home, DFPS keeps the substitute care stage open in addition to
   the adoption stage so that caseworkers may receive the notice. DFPS found six instances of
   this occurring in the August 2020 data provided to the Monitors. On October 16, 2020, DFPS
   informed the Monitors of this issue and the steps it took to rectify the issue. An automation
   change, which will allow for the notice to be provided in the adoption stage of service, will
   occur in the fourth quarter of state fiscal year 2021. Until the automation change is complete,
   CPS caseworkers of children in adoptive settings receive notice of allegations through the
   substitute care stage of service, rather than the adoption stage of service. Accordingly, on
   October 14, 2020, all adoption workers were notified that they needed to keep the substitute
   care stage of service open, and on October 30, 2020, CPS Policy 1411 was updated to require
   the substitute care stage of service remain open when a child is in an adoptive placement.
   [Source        Documents:        CPS         Policy     Section       1411       located     at
   http://www.dfps.state.tx.us/handbooks/CPS/Files/CPS pg 1400.asp#CPS 1411 and Email
   (ACTION REQUIRED: Sub Stages Must Remain Open Until Adoption Consummation)
   uploaded to Monitors' SharePoint on January 14, 2021].

5. After the September 2020 Show Cause Hearing, DFPS began identifying and developing
   automation improvements to the CPS caseworker notification. Beginning January 14, 2021, as
   a short-term solution, Statewide Intake (SWI) will be creating Information and Referrals (l&R)
   and directly assigning them to a caseworker's workload simultaneous to receiving a report of
   abuse and/or neglect and creating the intake when a child in DFPS temporary or permanent
   managing conservatorship is a principal in a Child Protective Investigation (CPI) or RCCI
   abuse or neglect referral.

       a. The I&R will fulfill the requirement of prompt notification as the l&R will be created
          and assigned to the caseworker at the same time the intake is generated. The I&R
          appears on the worker's caseload as soon as it is saved and assigned to the caseworker
          by SWI, thus serving as prompt and immediate notification to the caseworker.

       b. The l&R will fulfill the requirement to ensure the caseworker receives the allegations.
          The l&R resembles the intake. The l&R will contain the child's IMPACT person ID,
          information about the alleged victim and alleged perpetrator, and a narrative, including
          the substance of the allegations.

       c. The I&R will be prominently displayed at the top of the caseworker's workload when
          they log into IMPACT. The I&R will be designated with a hashtag to reflect that it is a
          new assignment, requiring the caseworker's prompt attention. Once the caseworker
          clicks on the l&R, the caseworker can launch a report with the intake information and
          allegations.

       d. This short-term fix will also include a new I&R type for ease of reporting and a new
          contact narrative type in IMPACT to capture the CPS staffings. [Source Documents:
   Case 2:11-cv-00084 Document 1021-5 Filed on 01/16/21 in TXSD Page 4 of 5



           FCL IandR AN Notification Staffing and FCL /andR CVS Caseworker Notification,
           updated to Monitor's SharePoint on January 12, 2021].

6. As a redundancy, when an RCCI intake is screened by the SWI screeners, the screener will
   email the caseworker and supervisor. This second notification will also include the allegations.
   [Source Document: Procedures for RCCI Screeners Notifying CPS ofAlleged Abuse or Neglect
   in Foster Homes, uploaded to Monitors' SharePoint on January 13, 2021].

7. A long-term IT solution, which may build on the functionality outlined in paragraph 3, is in
   progress, with an implementation date estimated in Fall 202 l. DFPS is exploring the feasibility
   of inserting a hyperlink for the black bell icon or Case ID to allow a caseworker to more easily
   navigate directly to any information when abuse or neglect allegations in a licensed foster care
   placement are reported. The goal of this build-out of IMPACT functionality will enable
   caseworkers to view critical information on their caseloads more quickly and allow for action
   to be taken more expeditiously when necessary.

8. When a CPS caseworker receives an I&R in IMPACT notifying them of a report of child abuse,
   neglect, or exploitation, the CPS caseworker must take the following actions:

       a. Review the abuse, neglect, or exploitation report in IMPACT, CLASS, or both,
          immediately;

       b. Discuss the intake with the supervisor immediately;

       c. Contact the RCCI or CPI investigator for additional information;

       d. Consult with the program director about the circumstances surrounding RCCI's or
          CPI's investigation no later than 7 p.m. the next business day; and

       e. Document an I&R A/N Notification Staffing contact type in the child's substitute
          care stage no later than 7 p.m. the next business day after notification of the report.

   The contact documentation must include all of the following: a copy of the I&R; all discussions
   with the worker's supervisor and program director, considerations of the child's safety needs
   and any related actions; and any plans for future actions.

9. The CPS caseworker must document the execution and results of any follow-up actions as
   normal contacts in IMPACT when they are completed, and the CPS caseworker must
   document as a contact in JMPACT a summary and the disposition of the RCCI or CPI
   investigation once the investigation is concluded. If a report involves alleged child-on-child
   victimization or sexual aggression, the caseworker must follow the relevant protocols. [Source
   Document: Policy 4221.2 CPS Responsibility and Procedure after Receiving a Notification of
   Abuse or Neglect by either RCCI or CPI updated to Monitor's SharePoint on January 14,
   2021).
  Case 2:11-cv-00084 Document 1021-5 Filed on 01/16/21 in TXSD Page 5 of 5



l 0. On January 13, 2021, communications went to CPS and CPI concerning these changes. These
     communications stressed the importance of the PN staffing in order to ensure child safety.
     [Source Document: Two Emails both titled Policy Clarifications and IMPACT Updates
     Regarding Notifications ofRCCI or CPI Investigations and IR Updated Communication Final,
     uploaded to Monitors' SharePoint on January 13, 2021].

11. This process applies to any conservatorship caseworker, regardless of whether the caseworker
    is employed by DFPS or by a Single-Source Continuum Contractor (SSCC) in one of the
    Community Based Care catchment areas. The policy changes were communicated to the
    SSCCs on January 13, 2021. [Source Document: SSCC Notification RE Immediate Changes to
    Home History Review Reporting Notifications Stafjings and Documentation and SSCC
    Notification RE policy Clarifications and IMPACT Updates Regarding Notifications of RCCI
    or CPI Investigations, uploaded to Monitors' SharePoint on January 14, 2021].

12. DFPS has worked deliberately and in good faith to comply with Remedial Order No. B-5 and
    certifies compliance with the components of Remedial Order No. B-5 discussed herein.


I declare under penalty of perjury that the foregoing is true and correct.




                                                    ~
Executed on January 15, 2021



                                                      Erica Banuelos, MSW, LCPAA
                                                      CPS Director of Field
